772 F.2d 907
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gustave Eric Jansson, Plaintiff-Appellant, William D.Gilbert, Plaintiff,v.Graydon Brown; Hugh Halfmann; Penny Shafer; Kathleen Rice;Betty Bliss; Becky Hanning; Ruth Pelton; Tran DungThi; Sandra Stewart and Donnita Moore;Darlene Sullivan, Defendants-Appellees.
No. 84-1834
United States Court of Appeals, Sixth Circuit.
8/26/85

E.D.Mich.
AFFIRMED
ORDER
BEFORE:  LIVELY, Chief Judge; and MERRITT and CONTIE, Circuit Judges.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action brought under 42 U.S.C. Sec. 1983, plaintiff Jansson complains of severall alleged irregularities in the mail service at the State Prison of Southern Michigan, Jackson, Michigan.  The district court granted injunctive relief on one of the claims and dismissed the remainder of the action.  Plaintiff has appealed.  On appeal, both sides have briefed the issues.


3
Upon consideration, we agree with the decision of the district court.  Case law and prison regulations point to prison inmates being permitted, upon written request, the privilege of being present when clearly mailed court or attorney-client correspondence is opened and inspected by prison authorities.  The rest of the claims are without merit.  We affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the final order of the district court be and it hereby is affirmed.